COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00033-CV


TEXAS DEPARTMENT OF FAMILY                                         APPELLANTS
AND PROTECTIVE SERVICES,
CARLA BROWN, GEORGIA
TRAYLOR, MELODY NALLS, LONA
MATHIS, AND CRYSTAL YOUNG

                                        V.

AVONDA FOX, INDIVIDUALLY AND                                          APPELLEE
AS NEXT FRIEND OF JACOB FOX,
DECEASED


                                    ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellants' Unopposed Motion To Dismiss Appeal.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 26, 2011




                                      2